Remark
	This Office action has been issued in response to amendments filed on 01/17/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alison Jimerson, on January 10, 2022  .

AMENDMENTS TO THE SPECIFICATION
	Immediately following the Title on page 1 of the specification, add the following heading and paragraph as follows : 
Cross-Reference to Prior Applications
This application is the U.S. National Phase application under 35 U.S.C. §371 of International Application No.PCT/EP2018/069926, filed on July 23, 2018, which claims the benefit of European Patent Application No. 17182809.8, filed on July 24, 2017.  These applications are hereby incorporated by reference herein.
AMENDMENTS TO THE SPECIFICATION
	replace the paragraph on page 2, lines 3-25, as follows:
--	Thus there is provided an object retrieval apparatus for retrieving an object which has been lost which comprises a location module arranged to determine a location indication indicative of the location of the apparatus, a first body-coupled communication (BCC) device configured to establish a communication link with a second body-coupled communication device particularly those using even short-range wireless links. The control module also has a location storage and is further arranged to record, in the location storage, the location as a last known present location if the link status signal indicates an intact link and record, in the location storage, a series of locations between check times and calculate a route between the loss recorded location and the last known present location using the series of locations, the route passing back through the series of locations. The object will mostly likely lie just off the actual route travelled. If the system were to simply indicate that the object has been lost and indicate where it was last known to be still present, there is a risk that the person takes another, shorter route back and misses the object. However this way, the person is more likely to pass where the object actually lies.--. 


AMENDMENTS TO THE CLAIMS
Amendment to the claims as follows:
	1.  (Currently Amended) An object retrieval apparatus for retrieving data from an object which has been lost comprising:
	a location module arranged to determine a location indication indicative of the location of the apparatus;

	a control module arranged to receive the link status signal, and, if the link status signal indicates a broken link, to set a flag, record the location as a loss recorded location and generate an alert; 
	a location storage;
	wherein the control module is further arranged to record, in the location storage, the location as a last known present location if the link status signal indicates an intact link and record, in the location storage, a series of locations between check times and calculate a route between the loss recorded location and the last known present location using the series of locations, the route passing back through the series of locations.

4.  (Currently Amended) The apparatus of claim 1, wherein the flag is set when a plurality of determinations of a broken link status has been made.

7.  (Currently Amended)	A tag for the retrieval an object which has been lost, the tag being configured to be attached to the object and comprising 
	a second body-coupled communication (BCC) device ; and
	an acceleration sensor arranged to cause the sending of a message via the second BCC
wherein the object retrieval apparatus comprises:
a location module arranged to determine a location indication indicative of the location of the apparatus;
		a first BCC device configured to establish a communication link with the tag and check the communication link at check times, the check times occurring at repeated intervals, and to generate a link status signal indicating whether the communication link is intact or not; 
		a control module arranged to receive the link status signal, and, if the link status signal indicates a broken link, to set a flag, record the location as a loss recorded location and generate an alert; 
		a location storage;
		wherein the control module is further arranged to record, in the location storage, the location as a last known present location if the link status signal indicates an intact link and record, in the location storage, a series of locations between check times and calculate a route between the loss recorded location and the last known present location using the series of locations, the route passing back through the series of locations

 
9.  (Currently Amended)	A method of aiding in retrieving data from an object comprising:
	providing an apparatus comprising a body-coupled communication device (BCC) and establishing a communication link with another BCC device attached to the object;
	providing a location unit, arranged to measure a location of the apparatus;
	checking, at a check time which occurs at repeated intervals, by use of the BCC devices 
	if the communication link is found to be

	recording, by the apparatus, a series of locations between check times; 
	generating, by the apparatus, an alert signal if the link broken status is set, and
	calculating, by the apparatus, a route between the loss recorded location and the last known present location which passes through the series of locations.

11.  (Currently Amended)	The method of claim 9, wherein the checking of the communication link is achieved by the first body-coupled communication device measuring a field strength of the communication link.

12.  (Currently Amended)	The method of claim 9 further comprising, if the communication link is found to be broken, setting, by the apparatus, a first flag and checking the communication link again and, if the communication link is again found to be broken, setting, by the apparatus, a second flag and generating the alert.

13.  (Currently Amended)	A non-transitory computer-readable medium that causes the device to perform a aiding in retrieval data from an object, the method comprising: 
	providing an apparatus comprising a body-coupled communication device (BCC) and establishing a communication link with another BCC device attached to the object;
	providing a location unit, arranged to measure a location of the apparatus;
	checking, at a check time which occurs at repeated intervals, by use of the BCC devices whether the communication link is intact or not;
if the communication link is found to be intact, measuring the location and recording this as a last known present location;
	if the communication link is found to be broken, setting a link broken status and measuring the location as a loss recorded location; 
	recording, by the apparatus, a series of locations between check times; 
	generating, by the apparatus, an alert signal if the link broken status is set, and
	calculating, by the apparatus, a route between the loss recorded location and the last known present location which passes through the series of locations.

Allowable Subject Matter
	Claims 1-13 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as OUZOUNOV (US Pub No. 20150372770) directed to body communication system is provided which comprises a first device and a second device. The first device comprises a first body coupled communication interface for forming a body communication network via a body transmission channel following a body of a user when the first body coupled communication interface is in a direct vicinity of the body of the user. The second device comprises a second body coupled communication interface for forming the body communication network with the first device via the body transmission channel when the second body coupled communication interface is in the direct vicinity of the user . 
The prior art of record is different than the claimed invention because in the claimed invention location storage, wherein the control module is further arranged to record, in the location storage, the location as a last known present location if the link status signal indicates an intact link and record in the location storage, a series of locations between check times and calculate a route between 4the loss recorded location and the last known present location using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.